 SUMCO MANUFACTURING CO.Sumco Manufacturing Co., Inc., Summit GrindingCompany and United Steelworkers of America,AFL-CIO-CLC. Case 8-CA-I 1170222 August 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn 25 August 1980 the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding' finding, inter alia, that Re-spondent had violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, by dis-criminatorily selecting for layoff, out of seniority,employees Ruth Duncan, Sandra England, AgnesTanner, Beverly Claar, Sheryl Legg, and BettyHoover and by hiring new employees and/or trans-ferring Summit employees to Sumco before recall-ing employees Sheila Smith, Dale Carder, PhyllisYoung, Jayne Freiman, Diane Fridley Hahn,Connie Votaw, Mary Adamson, Linda Booth, JohnMesko, and Bonnie Thomas and by making invalidoffers of reinstatement to the above-named employ-ees. The Board ordered that valid offers of rein-statement be made to them and that they be rein-stated and made whole for any loss of earning suf-fered by reason of the discrimination against them.On 11 June 1982 the United States Court of Ap-peals for the Sixth Circuit, in an unpublished deci-sion, issued its judgment enforcing the Board'sOrder. Thereafter, the Regional Director forRegion 8 issued and served on the parties a back-pay specification and notice of hearing on 31August 1982. Respondent filed an answer on 13September 1982, denying in part and admitting inpart certain allegations of the specifications.2On 1 and 2 November 1982 a hearing was heldbefore Administrative Law Judge Michael O.Miller for the purpose of determining the amountof money due under the backpay specification. On15 February 1983 Administrative Law Judge Mi-chael O. Miller issued the attached SupplementalDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed an answering brief to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.' 251 NL RB 427.2 On 24 September 1982 Respondent's president filed a duplicateanswer.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,3 and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Sumco Manu-facturing Co., Inc., Summit Grinding Company,Mogadore, Ohio, their officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order.3 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect.Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.SUPPLEMENTAL DECISION-BACKPAYSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: OnAugust 25, 1980, the National Labor Relations Board,herein called the Board, issued its Decision and Order'in the above-entitled proceeding wherein it directed thatSumco Manufacturing Co., Inc. Summit Grinding Com-pany, herein called Respondent, its officers, agents, suc-cessors, and assigns, offer reinstatement to and makewhole 16 named employees for any loss of earnings theyincurred as a result of Respondent's discriminationagainst them. The Board's Order was enforced by theUnited States Court of Appeals for the Sixth Circuit inan unpublished decision issued on June 11, 1982. Contro-versies over the dates upon which the backpay entitle-ment of certain employees began and the amounts ofbackpay to which they are entitled having arisen, theRegional Director for Region 8 of the National LaborRelations Board, on August 31, 1982, issued and dulyserved a backpay specification and notice of hearingupon Respondent. Respondent filed a timely answer ad-mitting certain allegations of the specification and deny-ing others.Upon the entire record, including my observation ofthe witnesses and their demeanor, and upon consider-ation of the briefs filed by the General Counsel and Re-spondent, I make the following:' 251 NLRB 427267 NLRB No. 62253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BOARD'S DECISIONFollowing a hearing before then Administrative LawJudge (now Board Chairman) John C. Miller on January23-26, 1979, and a Decision issued by him, the Boardfound, inter alia, the following:1. Summit and Sumco constitute a single employer.2. The layoff of January 4, 1978, was economicallymotivated.3. Six employees, Ruth Duncan, Sandra England,Agnes Tanner, Beverly Claar, Sheryl Legg, and BettyHoover, were discriminatorily selected for inclusionamong those to be laid off, out of seniority, in violationof Section 8(aX3) and (1) of the Act. The Board deter-mined that they are entitled to backpay from the date oftheir layoff until they receive valid offers of reinstate-ment.4. Respondent discriminated against 10 laid-off em-ployees, Sheila Smith, Dale Carder, Phyllis Young,Jayne Freiman, Diane Fridley Hahn, Connie Votaw,Mary Adamson, Linda Booth, John Mesko, and BonnieThomas, by hiring new employees, or by transferringemployees from Summit, to work in the jack division ofSumco before recalling them. As to these discriminatees,the backpay period was determined to begin with thedate that employees from Summit were transferred in ornew employees were hired to fill the jobs which they, inaccordance with seniority, should have been recalled tofill. It was to run until they received valid offers of rein-statement.5. The Board found that Respondent had offered toconsider the laid-off employees of Sumco for employ-ment with Summit as new probationary employees with-out their prior benefits. That offer, it was concluded, didnot constitute a valid offer of reinstatement and wasitself discriminatorily motivated and violative of Section8(a)(3) and (1) of the Act. Respondent was directed tomake valid offers of reinstatement to all of the above-named employees. At least four employees, Tanner,Hoover, Adamson, and Mesko, were expressly found tohave rejected offers of employment because they wereunlawfully conditional.The Board's findings and conclusions in the underlyingunfair labor practice case are binding and may not be re-litigated in a subsequent backpay proceeding.2II. GROSS BACKPAY AND INTERIM EARNINGSThe General Counsel alleged gross backpay for thediscriminatees for 1978 based on the hourly wage ratesthey had last been paid, with an adjustment for a 15-cent-per-hour general wage increase granted by Re-spondent as of July 1, 1978. Gross backpay for all subse-quent quarters was determined by utilizing the averageof the earnings of named employees. Respondent's2 Schorr Stern Food Corp., 248 NLRB 292, 295 (1980); Brown & Root,132 NLRB 486, 492 (1961), enfd. 311 F.2d 447, 451 (8th Cir. 1963). Re-spondent's efforts to relitigate substantial portions of the underlying case,on this record and in its brief, are to no avail and must be disregarded.Similarly entitled to no weight are its accusations of bias directed againstboth the Administrative Law Judge who heard the unfair labor practicecase and the court which granted enforcement to the Board's Order.answer to the backpay specification, given its most liber-al interpretation, might be deemed to generally deny thegross backpay formula and computation. Its answer didnot state the basis for any disagreement or detail any po-sition as to the formula which it would contend to be ap-propriate. Neither did it, at the hearing, seek to establishany alternative gross backpay formula or figures. Ac-cordingly, the General Counsel's motion for summaryjudgment on the issue of gross backpay, based on the re-quirements of Section 102.54(b) and (c) of the Board'sRules and Regulations,3was granted. The gross backpayis found to be as alleged in the specification.The specification, as amended, sets forth the interimearnings of the discriminatees and the General Counselmade the discriminatees available to Respondent for ex-amination at the hearing.4Respondent, who bears theburden of proof on the affirmative defense that discri-minatees willfully incurred losses by unjustifiable refusalsto seek or accept new employees,5made no contentionthat the employees failed in their obligation to seek oraccept interim employment and did not dispute the inter-im earnings put forth by the General Counsel.III. THE BACKPAY PERIODSAs noted, the Board found that the backpay period forsix named employees, Ruth Duncan, Sandra England,Agnes Tanner, Beverly Claar, Sheryl Legg, and BettyHoover, began on January 4, 1978, when these employ-ees were discriminatorily selected out of seniority forlayoff. The Board found that the backpay periods for theremaining employees, Sheila Smith, Dale Carder, PhyllisYoung, Jayne Freiman, Diane Fridley Hahn, ConnieVotaw, Mary Adamson, Linda Booth, John Mesko, andBonnie Thomas, began on the dates when they were re-placed either by newly hired employees or by employeestransferred from Summit; they would have been recalledfrom the January 4 layoff according to their seniority butfor the discrimination.Comparing Joint Exhibit 1, the January 1, 1978,Sumco seniority list, with General Counsel's Exhibit 2,the record of those hired by Summit between January 1,1978, and January 1, 1979, in light of other employments In relevant part, the Board's Rule, Sec. 102.54(b), states:As to all matters within the knowledge of the respondent, includingbut not limited to the various factors entering into the computationof gross backpay, a general denial shall not suffice. As to such mat-ters, if the respondent disputes either the accuracy of the figures inthe specification or the premises on which they are based, he shallspecifically state the basis for his disagreement, setting forth in detailhis position as to the applicable premises and furnishing the appropri-ate supporting figures.Sec. 102.54(c) states, inter alia:If the respondent files an answer to the specification but fails to denyany allegation of the specification in the manner required by subsec-tion (b) of this section, and the failure so to deny is not adequatelyexplained, such allegation shall be deemed to be admitted to be true,and may be so found by the Board without the taking of evidencesupporting such allegation, and the respondent shall be precludedfrom introducing any evidence controverting said allegation.4 Except for Jayne Freiman and Sheila Smith, who were not present atthe hearing.I Inland Empire Meat Co., 255 NLRB 1306 (1981); Aircraft A Helicop-ter Leasing d Sales, 227 NLRB 644 (1976).254 SUMCO MANUFACTURING CO.records (G.C. Exhs. 3(a) and (b)) and the Board's Deci-sion,' it is clear that the General Counsel has established,as the dates upon which the backpay periods com-menced, the following:I. Mary Adamson, who was hired on July 30, 1975,was entitled to recall on February 15, 1978, the date thatVirginia Richmond was hired.2. Connie Votaw, who was hired on May 13, 1976,was entitled to recall on February 15, 1978, whenConnie Earley was hired.73. Linda Booth, hired June 1, 1976, was recalled onFebruary 13, 1978, ahead of the reinstatement date towhich her seniority would have entitled her.4. Jayne Freeman, who was hired June 1, 1976, wasentitled to recall on March 1, 1978, the date that JesseBibby was hired. Respondent contended that Bibby hadbeen hired to operate a tow motor, a job which Re-spondent would not give to a woman. Public policy pre-cludes giving any credence to a defense based on an ad-mitted predilection to violate Title VII of the CivilRights Act of 1964. Moreover, the record establishedthat his job was basically that of stock clerk.5. Dale Carder, who was hired on September 14, 1976,was entitled to recall on March 3, 1978, the date onwhich Trena Eldridge was hired.6. Sheila Smith, who was hired on March 28, 1977,was entitled to recall on March 6, 1978, when PatriciaGaines was hired.7. Diane Fridley Hahn, who was hired on April 20,1977, was entitled to recall on March 6, 1978, the dateon which Rhonda Russell was hired.8. John Mesko, who was hired on June 2, 1977, wasentitled to recall on March 21, 1978, the date on whichNarda Sullivan was hired.8I The Board specifically found that the following named individualswere hired to work in the jack division on the dates following theirnames: Jesse Bibby-March 1, 1978; Trena Eldridge-March 3, 1978; Pa-tricia Gaines-March 6, 1978: and Rhonda Russell-March 6, 1978.7 Respondent's contention that Connie Earley, as well as Trena El-dridge, Patricia Gaines, Rhonda Russell, Narda Sullivan, Nancy Reeves,and Vickie Johnson were hired on a temporary basis in order to performa timestudy on an experimental jack line at Summit must be rejected.This issue was fully litigated in the underlying proceeding and Respond-ent's contentions in regard thereto were rejected. See, for example, theDecision of Administrative Law Judge John C. Miller, supra, pp. 436-441, where this defense was discussed and rejected and a specific findingwas made that Eldridge, Gaines, and Russell were hired to work in thejack division, which jobs "could have been filled by the Summco em-ployees on layoff." Additionally, Administrative Law Judge Miller foundthat Sullivan and Johnson were hired and the record herein establishesthat they filled jobs on the jack line in the same manner as did Eldridge,Gaines, and Russell. See also pp. 725-728 of the transcript in the underly-ing case and Respondent's brief in support of exceptions to the Adminis-trative Law Judge's Decision, p. II. It should be noted that Respondent'spersonnel records, in evidence as G.C. Exhs. 3(a) and 3(b), establish thatBibby, Eldridge, Gaines, and Russell were hired to work in the jack divi-sion on the first shift and contain no reference to any experimental pro-gram or timestudy.8 The General Counsel had contended that Mesko was entitled torecall on March 28, 1978, the date that Vickie Johnson had been hired.G.C. Exh. 2, however, establishes the hire of Narda Sullivan on the earli-er date to work on the first shift in the jack division. No explanation isfurnished for why Mesko would not have been entitled to the job Sulli-van filled on that date. The substitution of Sullivan for Johnson in thebackpay calculation has a domino effect, moving up the date on whichthe next most senior employee was entitled to recall.9. Phyllis Young, who was hired on August 15, 1977,was entitled to recall on March 28, 1978, the date VickieJohnson was hired.910. Bonnie Thomas was the least senior of the discri-minatees, having been hired on August 31, 1977. She re-turned to work on February 13, 1978.All of the above-named newly hired employees filledjobs in the jack division. The Board has already found(The Remedy, p. 441) that the "jobs in the jack divisioncould have been filled by the Sumco employees onlayoff." Assuming that this issue is even open to furtherconsideration, I find this conclusion to be amply support-ed by the record herein. The discriminatees had workedin that division at Sumco. A number of them testifiedherein that they had worked at all or nearly all of thejobs within the division; they further testified that thejobs within the jack division were easily learned. Nocontrary evidence was offered.The Board concluded, as previously noted, that validoffers of reinstatement had not been made to the discri-minatees prior to the hearing before Administrative LawJudge John C. Miller and directed, as part of its remedyherein, that such offers be made. The General Counselcontends that no such offers have been made. Therefore,he argues, the backpay periods for these employees haveyet to toll; their entitlement to backpay continues. Re-spondent does not contend that it made any offers of re-instatement to the discriminatees subsequent to the hear-ing on the underlying case. It merely reiterates the con-tentions, previously rejected, that the reinstatement offersit had earlier made were valid. I am bound by the under-lying decision herein and must find, in agreement withthe General Counsel, that Respondent has never madevalid offers of reinstatement to these employees. Thebackpay periods, except as may be indicated herein withregard to individual employees, continue.10I See fn. 8, above. The General Counsel had contended that her enti-tlement to recall began on April 3, 1978.'O Were the issue before me, I would most certainly find that Re-spondent's letters to the employees, inviting them to submit new applica-tions for jobs at Summit and promising them consideration for job open-ings commensurate with their abilities, constituted, at best, limited andconditional offers. I note herein, as Administrative Law Judge John C.Miller earlier pointed out, that two employees received different letters,letters purporting to offer them employment at Summit at the rate of paywhich they had received at Sumco. One of these employees, Mary Ad-amson, had testified in the initial proceeding that she had been told thather employment at Summit would be as a new employee, without bene-fits or seniority; the letter which she received is not inconsistent withsuch a statement and my colleague credited her testimony, finding thatshe had expressly rejected Respondent's offer because of its limitednature. The second employee to receive such a letter, Sandra England,had testified in that proceeding that, while she had worked on the firstshift during her entire employment at Sumco, the only job Respondentoffered her was on the second shift. This would not have constituted anoffer of reinstatement to the same or a substantially equivalent position. Inote further that while England's testimony before me, to the effect thatshe had received the letter which only invited the employees to make ap-plication at Summit and indicating that she had never been offered a job,conflicts both with the copy of the letter sent to her which is containedin the orginal record and with her testimony in that hearing, no contraryconclusion would be warranted. Whichever version of her testimony iscredited, the offers made to her, if any, were conditional and Respondentnever contradicted any of her assertions.Continued255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. DIMINUTION OF BACKPAY LIABILITYOn January 1, 1979, just prior to the economic layoff,Sumco had approximately 51 employees and Summit had85. Respondent submitted lists, allegedly prepared fromthe Summit payroll records (in May 1982), which pur-port to show a generally decreasing trend in the numberof Summit employees through May 30, 1982. Compari-son of those lists against the January 1, 1978, payroll listsfor both Sumco and Summit indicate the following:A. As of June 30, 1978, there were 103 employees(and 2 supervisors) listed. Of these, 51 had been em-ployed by Summit prior to January 1, 1978, and 20 hadtransferred from Sumco to Summit, including 3 with lessseniority than several of the discriminatees. Four werereinstated discriminatees and the remainder, 28, had ap-parently been hired in the first 6 months of 1978.B. On July 1, 1979, according to Respondent's list,there were 79 employees at Summit. Of these, 43 wereemployees from prior to July 1, 1978, 3 were reinstateddiscriminatees, 7 were employees hired during 1978, andthe remainder were presumably hired in the first 6months of 1979.C. By January 1, 1980, according to Respondent'ssummary of payroll records, only 61 persons were em-ployed by Summit. Of these, 29 had been employed priorto January 1, 1978, 2 were reinstated discriminatees, 4had been hired during 1978, 19 other were hired beforeJuly 1, 1979, and 8 had presumably been hired since July1, 1979.D. Summit's employee complement fell even further,to 47, by July 1, 1980. Of these, 32 were employees fromthe period prior to January 1, 1978, 1 was a reinstateddiscriminatee, 5 had been hired during 1978, and the re-maining employees, 9, had apparently been hired some-time after January 1, 1979. At least one of those em-ployed since prior January 1, 1978, Avalina Rogacs, hadless seniority than at least one of the discriminatees.E. By January 1, 1981, Respondent's employee com-plement had increased to 57. Included in those 57 are 34from the period prior to January 1, 1978, 1 reinstated dis-criminatee, and 11 who had been hired during 1978. Theremainder were apparently hired sometime later. At leasttwo of the employees who transferred from Sumco toSummit during 1978, who were on payroll as of January1, 1981, had less seniority than at least one of the unrein-stated discriminatees.F. The payroll summary as of May 30, 1982, purportsto show that there were but 34 employees as of thatdate. Of these, 20 were employed by the joint employerprior to January 1, 1978, 2 were among those who hadbeen hired in 1978, and 12 apparently were hired subse-quent to that date.Moreover, it is worth noting that in the original hearing, Summit'splant manager, Wilford Jones, testified that, when the Sumco employeeswere filling out their applications for employment at Summit, "Theywere told they were hiring into a new company and starting out newagain." This policy, he contended, was changed in March 1978, but heacknowledged that any employees who "quit before we got around totelling them that they had received all their other oenefits, et cetera ...would not have known that they received their benefits when they cameback." While he testified that subsequent to March 1978 everyone did gettheir insurance, earlier wages, and seniority, he never expressly statedwhen, if ever, the employees were told of this policy change.Aside from certain handwritten notes on the list of em-ployees hired during 1978 and on the list of Sumco em-ployees as of January 1, 1978, the records submitted byRespondent do not show what jobs the employees heldor were capable of performing or in what division theyworked. Harvey Rector, Respondent's labor relationsconsultant, testified that of the 34 employees on the May31, 1982, payroll, "only about 6 or 7" worked in the jackdivision.Pointing to the foregoing records, Respondent argueson brief that it has "established the fact that the jack di-vision never reached a second shift after the layoff andboth the jack division and Summit continued to losebusiness and made layoffs throughout the years 1978-79-80-81 and 82." " To the extent that Respondent intendedto show that there were no jobs available for the discri-minatees at various times during the backpay period, theGeneral Counsel argues that "it has fallen woefullyshort" of meeting its burden of proof. I must agree. Re-spondent's records, such as they are, do not indicate thatthere were any jobs which the discriminatees could havefilled, particularly jobs in the jack division but also inother divisions, where some discriminatees were placedwhen they did return, at least until May 28, 1982. Foreach period shown, it is clear that there were a sufficientnumber of jobs being filled by employees hired sinceJanuary 1, 1978, to have provided work for all of thediscriminatees. There is no indication whether the em-ployee complements in the periods between the dates ofthe summaries were greater or less than shown on thosedates. There was no testimony regarding whether anylayoffs which may have occurred between January 4,1978, and May 28, 1982, were permanent or temporary.Rector's testimony, concerning the size of the jack divi-sion as of May 28, 1982, even if credited and deemedadequate to otherwise carry its burden of proof, wouldonly establish the employee complement as of that week.One cannot glean from Respondent's evidence when, ifever, there ceased to be available work which couldhave been performed by the discriminatees.As Respondent has failed to sustain its burden of prov-ing that it no longer had work which some or all of thediscriminatees could have performed, I must reject itsimplicit contention that its backpay liability must be re-duced in some manner in relation to the reduction in itswork force.V. DISCRIMINATEES WHO ACCEPTEDREINSTATEMENT AND SUBSEQUENTLY TERMINATEDTHEIR EMPLOYMENTNine employees returned to work at Summit prior tothe initial hearing herein. Of these, two, Ruth Duncanand Bonnie Thomas, have remained in Respondent's em-ployment since that time (Thomas until April 23, 1982)and the General Counsel concedes that whatever "short-iI These records say nothing about a second shift and Rector offeredno testimony on that subject in the hearing on the backpay specification.Moreover, this statement in Respondent's brief is contradicted by the tes-timony of Elmore Hamrick in the original hearing, wherein he acknowl-edged that a second shift was operating at the time that Sumco employ-ees were transferred to Summit.256 SUMCO MANUFACTURING CO.comings were present in the terms of [their] reinstate-ment have been recitified." As to them, the GeneralCounsel seeks no backpay beyond the dates of their rein-statement. Similarly, the General Counsel concedes thatBeverly Claar and Jane Freiman, who respectivelyworked for Respondent for 22 and 8 months followingtheir reinstatements, removed themselves from the labormarket for reasons unrelated to the conditions of theirreinstatement. The General Counsel seeks no backpayfor either of them beyond the first quarter of 1978.Five employees, Linda Booth, Sheryl Legg, DianeFridley Hahn, Sheila Smith, and Agnes Tanner, all re-turned to work at Summit prior to the initial hearing andall terminated their employments, the General Counselcontends, for reasons related to the inadequacy of theirreinstatment. As to each of them, the General Counselseeks backpay not only for the periods prior to their re-instatement but also for the periods following their termi-nations. 12 Respondent appears to contend that the rein-statement of these employees ends Respondent's backpayliability and that any subsequent termination of themcannot be considered in this proceeidng because, at most,these would have been terminations in the nature of con-structive discharges requiring the filing of new chargesand the issuance of new complaints.As the General Counsel pointed out in his brief, discri-minatees Booth, Hahn, Legg, and Smith had all returnedto work and quit prior to the date of the unfair laborpractices hearing. Their terminations and the circum-stances surrounding them were fully explored on therecord which was before the Board. The Board specifi-cally ordered that valid offers of reinstatement be madeto these employees. However, that Order went on tostate, "In the event any of said employees have been re-employed, the remedy as to them will be modified ac-cordingly." The General Counsel asserts that the forego-ing quoted language refers only to Duncan and Thomaswho were still working. If that is so, then the Board'sOrder precludes reconsideration of this question as to theother four.13However, as the Board's Order might bedeemed ambiguous in regard to the intended remedy forthese employees, I shall treat the issue herein.Linda Booth had worked at various jobs in the jackdivision prior to the discrimination against her, includingjack building which she characterized as the most diffi-cult job on the line. Jack building was not the job shewas doing at the time she was laid off. She returned to12 The General Counsel also seeks a further order that Respondentoffer them, and the other discriminatees, reinstatement. Such a requestfalls outside the purview of the backpay specification and hearing beforeme Inasmuch as the Board's Order, requiring that Respondent makevalid offers of reinstatement to these employees, has been enforced and asRespondent's noncompliance is clear, it would seem that the appropriateavenue to secure this relief lies in an action before the enforcing court.la This contention is supported, at least in part, by the Remedy sectionof the Administrative Law Judge's Decision. Therein it was specificallyrecommended that Respondent be ordered to offer reinstatement toSmith, Fridley Hahn, Legg, and Tanner. Backpay was ordered for those(and others) as well as Booth, Claar, and Thomas. As Booth had returnedand quit in the same manner as Smith, Fridley Hahn, and Legg, and asTanner was still employed by Respondent at the time of the hearing, likeClaar and Smith, it would appear that the Administrative Law Judge'sinclusion of Tanner with, and exclusion of Booth from, group of employ-ees to whom Respondent was obligated to make valid offers of reinstate-ment was an inadvertent errorthe jack division at Summit on February 13 as a jackbuilder and worked just a few days more than I month.On her return, she had been told that she was consideredas a new employee and that she did not retain her origi-nal seniority date. Summit's personnel record for Booth,which reads: "Start 2-13-78" and which refers to Sumcoas "Other Experience," fully corroborates her testimo-ny.'4She quit on March 17, 1978, because Respondentrejected her request to be assigned to some work otherthan building jacks and because of her understanding,never corrected by Respondent, that she was a new em-ployee.Diane Fridley Hahn was reinstated to a position inSummit's machine division on April 11. She was told bywhomever was responsible for the hiring at Summit thatit was a new job, that she was starting over, and that shedid not retain the seniority she had acquired during heremployment at Sumco. She was also told that she wouldhave to wait 30 to 60 days to pick up her insurance bene-fits. While she had been paid $2.80 per hour when shewas laid off, her starting wage at Summit was only $2.65per hour.15 Fridley Hahn worked until July 25, 1978,when she quit. She claimed that she was motivated to doso by the fact that she was making less money than shehad made at Sumco and because she had lost her seniori-ty. The payroll record indicates that she had received awage increase to $2.85 per hour on May 15, 1978, andanother to $3 per hour on July 3, 1978. That samerecord bears a notation following the date of her quit:"quit-moving back to W. Virginia, would not rehire."Fridley Hahn denied telling Respondent that she wasquitting for this reason; according to her testimony, shehad only mentioned visiting in West Virginia when sheinformed her foreman of her termination. Her testimonyis uncontradicted. She also testified that it was her beliefthat the loss of seniority would affect how fast shewould receive raises and her eligibility for vacations.Sheryl Legg filled out a new application at SummitGrinding and was told by Hamrick and by the individualwho took her application that she would be starting as anew employee, on a new job, with a new company, as ifshe had never been there before. Moreover, she was toldthat she would have to wait 90 days to be covered byhospitalization insurance. 614 I credit her testimony in this regard, noting that it is consistent withthe testimony of Wilford Jones in the original hearing.'I I credit her testimony as it is both consistent with the testimony ofJones, described above, and supported by the Summit payroll recordwhich indicates a lower starting wage, lists a starting date of April I I,1978, and refers to Sumco under prior employment. While Respondentpoints to Hamrick's denial that he told employees that they would bestarting anew, I note that Fridley Hahn did not attribute the statement tohim and Hamrick, himself, testified that he did not do the hiring atSummit.16 When asked by Respondent whether the waiting period was not 30days, Legg denied it. Respondent offered no affirmative evidence to es-tablish that there was only a 30-day waiting period or that the existenceof such a shortened waiting period would not still establish that these in-dividuals were being treated as new employees. When shown a copy ofRespondent's payroll records, (Resp. Exh. 4(k)), which purported toshow that Respondent was giving her credit for a May 27, 1975, senioritydate, Legg concisely summoned up the situation as follows: "What thissays and what I was told is two different things." Finally, I note that thisContinued257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLegg started at Summit, working in a separate build-ing, filing the welds on jack stands. This job, which shehad never done before, required her to carry hot piecesof metal, without any gloves being provided, and ex-posed her to repeated burns from flying sparks generatedby the nearby welding work. She quit on June 7 becauseof her dissatisfaction with the conditions of her employ-ment.Sheila Smith was hired by Summit on April 27, 1978.She received the same hourly rate that she had receivedat the time of her layoff from Sumco. Her personnelrecord indicates that she was assigned to Summit's dieshop. Like the Summit personnel records of the above-discussed employees, Smith lists her starting dates asApril 27, 1978, and Sumco as her prior experience. Shequit on May 27. Smith was unavailable to the GeneralCounsel at the time of the backpay hearing and thus of-fered no testimony to explain her quit. In the originalhearing she had testified that she quit because she "wasmad at being cussed at and my production being up anda job under impossible conditions, and I couldn't handleit."Agnes Tanner was one of those employees found tohave been discriminatorily selected for layoff. She re-turned to Summit on April 3, 1978, and, as with theother employees involved herein, her personnel recordfor Summit shows that date as the start of her employ-ment; it also shows Sumco as her prior experience. Theseentries support the conclusion that she returned as a newemployee. She was not told anything about her senioritywhen she returned except that there would be a waitingperiod before her hospitalization insurance wouldbecome effective. In February 1979, she took a leave ofabsence for 2 months and returned from that leave inmid-April 1979. Sometime later, she asked to be allowedto take her vacation on what she understood to be heranniversary date, June 10, based on the date on whichshe started working in 1972. Plant Manager Jones deniedher request, informing her that because of the layoff(found to be discriminatory) and because of the leave ofabsence she had taken her anniversary date as beingchanged to a date later in the year. Tanner's testimony isuncontradicted.As the General Counsel correctly points out, an offerof reinstatement to a job which is not substantially equiv-alent to that held prior to the discrimination does not tollbackpay even when, as here, the employee accepts theoffer, if that employee subsequently quits because of dis-satisfaction with the inadequate reinstatment. J/B Indus-tries, 245 NLRB 538 (1979) (employee worked 2 monthsat a nonequivalent job before quitting); Marlene Indus-tries, 234 NLRB 285 (1978) (employee worked 2 or 3weeks at the nonequivalent position); Glass Guard Indus-tries, 227 NLRB 1140 (1977). Moreover, as the Boardnoted in Marlene Industries, supra at 291, the reinstate-ment of an employee without according her the seniorityshe had acquired prior to the discriminatory dischargerecord does not show what Respondent contended. Legg was shown onepage, which was her Sumco record. Attached to that was Summit's per-sonnel record for Legg which expressly states, "Start: 4-17-18" and listsunder "Other experience" the following, "Sumco-layoff die Shop." Thisentry fully corroborates Legg's testimonydoes not satisfy a Respondent's obligation to reinstate anemployee to a substantially equivalent position. Based onall of the foregoing I must conclude that neither Booth,Fridley Hahn, Legg, nor Tanner was reinstated to sub-stantially equivalent employment. As evidenced by thestatements made to them by Respondent's agents and bytheir personnel records, each was reinstated without theseniority to which she was entitled. Moreover, Boothand Fridley Hahn were reinstated to jobs different fromand more difficult or onerous than the jobs they hadbeen on when they were laid off. Moreover, I am satis-fied that the job evidence establishes that each of theseemployees terminated her employment because of dissat-isfaction with the inadequate reinstatement. The case ofAgnes Tanner warrants no different conclusion notwith-standing that she worked for 14 months before quitting.It was not until shortly before she quit, when Jones toldher that the period covering her discriminatory layoffwas being deducted from her accumulated seniority, thatshe knew of the inadequacy of her reinstatement. It wasas a direct result of the acquisition of that knowledgethat she quit.Accordingly, I find that the acceptance of employmentat Summit by Booth, Fridley Hahn, Legg, and Tannerdid not toll Respondent's backpay liability. That liabilitycontinues until such time as Respondent makes these em-ployees valid offers of reinstatement. Such earnings asthey may have received from Respondent, of course, areset off against the backpay liability. As Sheila Smith didnot testify herein, the question of whether her backpaytolled will be held in abeyance pending resolution at asubsequent proceeding in the event that she becomesavailable as a witness within a reasonable time.VI. CONCI USIONSBased on the foregoing and the entire record herein Iconclude that Respondent has not made valid offers ofreinstatement to any of the discriminatees involvedherein. I further find that the total net backpay due thesediscriminatees through the end of the second quarter in1982 is as follows:'7Mary AdamsonLinda BoothDale CarderBeverly ClaarRuth DuncanSandra EnglandJane FreimanDiane Fridley Hahn$3,395.198s8,704.552,268.77616.00'192,154.457,924:74515.2015,483.23'7 The backpay is based on the computations set forth in the Appendixwhich is attached to this Decision. The gross backpay figures in the Ap-pendix are based on those set forth in the specification, on which summa-ry judgment was granted. Minor adjustments, consistent with this Deci-sion or to correct the General Counsel's computations, have been made.The net interim earnings in the Appendix are based on those set forth inthe specification as amended at hearing by the General Counsel, whichwere not challenged by Respondent.is Adamson's gross backpay has been reduced by I week, in quarterone of 1978, to reflect that she lost 7 rather than 8 week's backpay fromFebruary 13, 1978, until March 31, 1978.:9 Claar's backpay has been adjusted to correct inadvertent computa-tional errors in the backpay specification258 SUMCO MANUFACTURING CO.Betty Hoover MorhidgeSheryl LeggJohn MeskoSheila SmithAgnes TannerBonnie ThomasConnie VotawPhyllis Young14,166.9218,301.456,233.742025,442.58217,510.8501,248.763,133.202 2The total backpay due under the terms of this recom-mended Order is $117,099.33, plus interest.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER23The Respondent, Sumco Manufacturing Co., Inc.,Summit Grinding Company, Mogadore, Ohio, its offi-cers, agents, successors, and assigns, shall make the em-ployees named above whole by the payment to them ofthe net backpay due through June 30, 1982, in the totalamount of $117,099.33,24 plus interest as provided inFlorida Steel Corp., 231 NLRB 651 (1977), accrued untilpayment of all backpay due. The backpay obligationshall continue until such time as Respondent makes validoffers of reinstatement to the above-named employees,the amounts of such backpay to be determined by furthersupplemental proceedings, if necessary.20 Mesko's backpay has been adjusted to reflect his entitlement to rein-statement on March 21, 1978, rather than March 28, 1978. It is furtheradjusted to delete 4 weeks of gross backpay erroneously included in thecalculations for the first quarter of 1978.2 i Sheila Smith was not available to he examined by Respondent at thebackpay hearing Accordingly, it will be recommended that Respondentbe required to pay the gross backpay amount due Sheila Smith to the Re-gional Director to be held in escrow for a reasonable period of timewhile further efforts are made to locate her. Jurisdiction will be retainedfor I year from the date of the Order herein and the General Counsel isherewith granted permission to move to reopen this matter with regardto her. If, after I year, Sheila Smith has not been located and made avail-able for examination by the Respondent, the backpay claim in regard toher shall be dismissed unless good cause is shown to the contrary.22 Young's backpay has been adjusted to reflect her entitlement to re-instatement on March 28, 1978, rather than April 3, 1978. She was notavailable to be examined by Respondent at the backpay hearing. Accord-ingly, it will be recommended that Respondent be required to pay thegross backpay amount due Phyllis Young to the Regional Director to beheld in escrow for a reasonable period of time while further efforts aremade to locate her. Jurisdiction will be retained for I year from the dateof the Order herein and the General Counsel is herewith granted permis-sion to move to reopen this matter with regard to her If, after I year,Phyllis Young has not been located and made available for examinationby Respondent, the backpay claim in regard to her shall be dismissedunless good cause is shown to the contrary23 In the event no exceptions are filed as provided hb Sec. 102.46 ofthe Rules and Regulations of the National L abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed wai'ed for all purposes,24 The amounts due each employee being set forth in the Conclusionssection of this Decision. above, and in the Appendix, attached heretoAPPENDIX tI.YR./Q TR1978 12341979 1234Total1978 12341979 12341980 11981 241982 I2Total1979 341981 21982 1Total1978 1Total1978 12Total1978 1231979 341980 12341981 23II.GROSSBA CK-PAYI. Mary Adamson$748.001,456.001,534.001,534.00$1,630.001,941.051,583.721,596.862. Linda Booth$448.001,456.001,534.001,534.00$1.630.791,941.051,583.721,596.86$1,624.14$1,749.191,738.95Ill.INTER-IMEARN-INVGSSO1,061.611,061.61652.331,472.421,472.421,472.421,472.42242.090422.45802.77$1,019.401,225.951.456.07433.13$206.78$1,681 061,190.17II V IETBACK-PA.4YS748.00394.39472.39881.67158.37468.63111.30124.44$3,395.19206.311,456.00912.55731.23$611.79715.10127.651,163.731,417.46S68.13548.78$1,489.00 $898.15 S590.851,433.33 1,278.36 154.97$8,704.553. Dale Carder$1,583.72 $664.001,596.86 1,184.00$1,749.19 $1,632.00$1,489.00 $670.004. Beverly Claar$616.005. Ruth Duncan$1,339.20$799.200$616.00SO16.05(ex-penses)S 919.72412.86$117.19$819.00$2,268.77$616.00$1,339.20$815.25$2,154.456. Sandra England$1,240.00 $0 $ 1,240.001,300.00 0 1,300.00424.00 0 424.00$1,218.25 $346.04 $872.211,596.86 324.11 1,272.75$1,624.24 S410.43 1,213.81998.76 986.75 12.011,215.45 1.113.60 101.851,259.89 1,113.60 146.29$1,749.19 S1,323.00 $426.191,591.55 1,239.00 $352.55259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX '-ContinuedAPPENDIX'-ContinuedII lGROSS INTER- IV NETIM BACK-pAY EARN- PAYINGS1,471.38 1,057.00 414.38$1,489.00 $1,366.63 $122.371,433.33 1,407.00 26.33$7,924.747. Jayne Freiman$515.20 $0 $515.20$515.208. Diane Fridley Hahn$456.00 S0 $456.00165.60 0 165.60$1,941.05 $0 $1,941.051,583.72 0 1,583.721,596.86 0 1,596.86$1,624.24 $0 $1,624.24998.76 886.02 112.74$1,749.19 $0 $1,749.191,591.55 0 1,591.551,738.95 0 1,739.95$1,489.00 $0 1,489.001,433.33 0 1,433.33$15,483.239. Betty Hoover Morhidge$1,240.00 S0 $ 1,240.001,300.00 0 1,300.001,365.00 0 1,365.001,365.00 0 1,365.00$1,630.79 $520.40 $1,110.391,941.05 1,642.00 299.051,096.00 126.33 969.67737.00 0 737.00$1,624.24 $0 $1,624.24998.76 0 998.761,215.45 0 1,215.451,259.89 0 1,259.89$1,749.19 $1,466.00 $283.971,591.55 1,466.00 125.551,738.95 1,466.00 272.95$14,166.9210. Sheryl Legg$1,302.00 $0 $1,302.00567.00 0 567.001,495.00 0 1,495.001,495.00 0 1,495.00$1,630.79 $0 $1,630.791,941.05 0 1,941.051,583.72 0 1,583.721,596.86 0 1,596.86$1,624.24 $0 $1,624.24998.76 0 998.761,215.45 0 1,215.451,259.89 0 1,259.89$1,053.44 $1,339.00 $0YR. /QTR.2341982 12Total1978 I2341979 1234Total1978 12341979 12341980 12341981 I2341982 12Total1978 11979 41980 11981 12341982 2TotalINTER- IV NETBACK IM BACK-PA Y EARN- PAYINGS1,749 19 1,339.00 410.101,591.55 1,339.00 252.551,738.95 1,339.00 399.95$1,489.00 S960.00 $529.001,433.33 1,560.00 0$18,301.4511. John Mesko$194.40 S0 $194.401,404.00 0 1,404.001,534.00 0 1,534.001,534.00 1,191.00 342.57$1,630.79 $1,190.58 $440.211,941.05 793.72 1,147.331,583.72 445.26 1,138.461,596.86 1,564.09 32.77$6,233.7412. Sheila Smith$440.00 S0 $440.001,166.00 0 1,166.001,534.00 0 1,534.001,534.00 0 1,534.00$1,630.79 0 1,630.791,941.05 0 1,941.051,583.72 0 1,583.721,596.86 0 1,596.86$1,624.24 $0 $1,624.24998.76 0 998.761,215.45 0 1,215.451,259.89 0 1,259.89S1,053.44 $0 S 1,053.441,749.19 0 1,591.551,591.55 0 1,591.551,738.95 0 1,738.95$1,489.00 $0 $1,489.001,433.33 0 1,433.33$25,442.5813. Agnes Tanner$1,413.60 S0 $1,413.00$1,106.00 S0 $1,106.00S1,624.24 $1,589.00 $5.24S1,053.44 $0 $1,053.441,749.19 0 1,749.191,591.55 0 1,591.551,738.95 1,300.00 438.95$1,433.33 $1,309.85 $123.48$7,510.8514. Bonnie ThomasSOTotal1978 1o0 S0so15. Connie Votaw$828.80 $0 $828.801.YR./QTR.41982 12Total1978 1Total1978 I21979 2341980 121981 2341982 I2Total1978 12341979 12341980 12341981 234Total1978 12341979 I2341980 I2341981 1260 SUMCO MANUFACTURING CO.APPENDIX' --ContinuedAPPENDIX '-Continued11.GROSSBACK-PAYIII.INTER-IMEARN-INGSIV. NETBACK-PAYI.YR./QTR.$1,259.89 S839.93 $419.96$1,248.76 Totalvliss Young$91.20 So0 91.20 Omit1,482.00 0 1,482.003II.GROSSBACK-PAYINTER-IMEARN-INGSIV. NETBACK-PAY1,560.00 0 1,560.00S3,133.20tted from this Appendix are all quarters for which nois due.I.YR./QTR.1980 4Total1978 I226116. Phy